                 Case 1:20-mj-04982-UA Document 6 Filed 05/15/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------                   ..      . -- ·-------    --------    ·------·------x
    UNITED STATES OF AMERICA,
                                                                                       CONSENT TO PROCEED BY VIDEO
                                                                                       OR TELE CONFERENCE
                                   -against-
                                                                                         -CR-       )( )

          Jes.. v.s                                                                      20mj4928
                                                    Defendant(s).
••••• +   •• •    • •   • • • n - ••H • wH•H•n    ••••u••n••    •••·   · · • ••-   X

Defendant                      J-;:t ~ :, {2,
                                'H.-<' -             hereby voluntarily consents to
participate in the following proceeding via_ videoconferencing or_
teleconferencing:

~          ·Initial Appearance Before a Judicial Officer

             Arraignment (Note: If on Felony Information, Defendant Must Sign Separate
             Waiver of Indictment Form)

X            Bail/Detention Hearing

             Conference Before             a Judicial Officer



Defend nt's Signature                                                  Defendant's Counsel's Signature
(Judge ay obtain verbal consent on
Record and Sign for Defendant)



Print Defendant's Name                                                 Print Counsel's Name



This proceeding was conducted by reliable video or telephone conferencing

te:~~:: : o                                                             ~ d 0.. •-.
Date                                                                   U.S. District Judge/U .S. Magistrate
Juclge
